Citation Nr: 0901440	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lung disorder, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from June 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence fails to establish that the veteran 
currently has hearing loss.

2.  The veteran did not participate in a radiation-risk 
activity.

3.  The veteran does not have a radiogenic disease or a 
presumptive disease associated with exposure to ionizing 
radiation involving his lungs.

4.  The veteran's current lung disorder (diagnosed as pleural 
plaques and bronchiectasis) is not related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  A lung disorder was not incurred in or aggravated by 
service, including as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
April 2003, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the veteran in September 
2005 and July 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Any defect 
in the timing of the notice is not prejudicial as the veteran 
was provided compliant notice and subsequent adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication).

Likewise, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran identified evidence in connection with 
his claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  At this point, the Board notes 
that the National Personnel Records Center (NPRC) has 
indicated that the veteran's service records were most likely 
destroyed by fire and are unavailable for review.  In such 
cases, the duty to assist is heightened and includes an 
obligation to search alternative forms of records that may 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992). There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran was advised in a May 2003 letter that his service 
records were not available and what additional evidence would 
be helpful in deciding his claims.  Specifically he was 
requested to complete and submit NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, "buddy" 
affidavits, statements from military medical personnel, 
state/local government, insurance or employment medical 
reports, private treatment records, letters written and 
photographs taken during service, or pharmacy prescription 
records.  He was advised he could either provide this 
information himself or provide VA with enough information so 
that it could obtain them for him.  The veteran was notified 
again in September 2005 of what information and evidence 
would help VA in making its decision on the veteran's claims.  
Furthermore, the veteran was advised in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
as to what evidence was needed to support his claims in the 
absence of his service medical records.  The Board finds, 
therefore, that VA has met its obligation to notify the 
veteran

The veteran completed and submitted the NA Form 13055 in 
August 2003.  He has not, to date, submitted any other 
evidence in support of his claim, except for his own 
statements.  In July 2003, the RO requested that the Defense 
Threat Reduction Agency (DTRA) provide information regarding 
the veteran's service in the Marshall Islands during the 
atomic bomb testing.  In its April 2004 response, the DTRA 
stated that the veteran's service personnel record could not 
be found by the NPRC because it was apparently destroyed in 
the 1973 fire.  Thus, it conducted an alternate search of 
unit records and provided an outline of the veteran's service 
from February 1951 to May 1952.  Furthermore, the Board finds 
that the RO has made every effort to perform searches for 
alternative sources of records, including searches for 
morning and sick reports, as well as Surgeon General Reports, 
which would support the veteran's contentions.  However, the 
NPRC was not able to find any.  

With regard to any post service evidence, the Board finds 
that all efforts have been made to obtain relevant, 
identified and available evidence, and VA has notified the 
veteran of any evidence that could not be obtained.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to either of the veteran's 
claims for service connection because there is no competent 
evidence that the veteran either has the claimed disorder or 
that any diagnosed disorder is the result of any event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

In an April 2003 statement, the veteran requested 
compensation for hearing loss.  A review of the available 
medical evidence fails to establish that the veteran has 
hearing loss.  VA treatment records from March 2002 to June 
2006 are silent for any testing for or diagnosis of hearing 
loss.  The Board acknowledges that a November 2003 Primary 
Care note states the veteran requested "ophthalmology 
evaluation for hearing loss" and that a referral to 
ophthalmology was ordered.  However, ophthalmology relates to 
the eyes, not the ears.  Thus, it is unclear from this 
treatment note whether the veteran was actually seeking 
treatment for hearing loss.  The Board notes that the record 
shows the veteran is a diabetic and he has had evaluations 
with ophthalmology for evaluation for diabetic retinal 
disease.  (For example, see May 2005 Eye Consult note.)

Thus, the Board finds that the evidence fails to establish 
that the veteran currently has a hearing loss disability.  As 
service connection requires medical evidence of a current 
disability, which is not present, the veteran's claim for 
service connection must be denied.




Lung Disorder

The veteran claims that his current lung problems are due to 
exposure to ionizing radiation in service while stationed on 
Enewetak, Marshall Islands in 1951 for eight and a half 
months after the military conducted nuclear atmospheric 
testing there.  He claims that, although he was not there 
during the testing, he was exposed to residual radiation from 
the soil, air and water.  He says that they were told not to 
eat or drink anything from other than the mess hall, and he 
had to leave his work clothes on the island when he left.

The current medical evidence shows that the veteran is 
diagnosed by imaging studies of the chest to have pleural 
plaques in the right diaphragmatic area and the base right 
hemithorax and bronchiectasis of the left lower lobe and 
right middle lobe.  In addition, the most recent chest CT 
scan from January 2006 showed emphysema and tubular opacities 
in the left lower lobe that most likely represent mucous 
plugging in dilated bronchi.  None of the available medical 
evidence indicates the veteran has been diagnosed to have any 
cancer of the respiratory system.

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three ways.  Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer that are presumptively service-connected, including 
cancer of the pharynx, bronchiolo-alveolar carcinoma, and 
cancer of the lung.  38 U.S.C. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2008).  Under 38 C.F.R. § 3.309(d), 
service connection is presumed for certain diseases if they 
become manifest in a "radiation-exposed veteran," as 
defined in 38 C.F.R. § 3.309(d)(3)(i).  As none of the 
veteran's diagnosed lung conditions are an enumerated 
disease, consideration of the veteran's claim under the 
presumption of service connection for diseases due to 
exposure to ionizing radiation as set forth in 38 C.F.R. 
§ 3.309(d) is not warranted.

The second way to establish service connection is under 
38 C.F.R. § 3.311.  To consider service connection under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).   

38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected provided that 
certain conditions specified in that regulation are met.  For 
the purposes of 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).  
None of the veteran's diagnosed lung conditions are an 
enumerated radiogenic disease.

Moreover, the available evidence fails to establish that the 
veteran was exposed to ionizing radiation in service.  
Although the veteran avers that he served in Enewetak, 
Marshall Islands in 1951, this service was years after 
testing previously  conducted there (1948).  He was then 
transferred from Enewetak prior to any subsequent testing 
conducted at that location.  As previously indicated, the 
veteran's service records are presumed to have been lost in 
the 1973 fire at the NPRC.  However, the DTRA was able to 
trace the veteran's assignments and duty stations by 
searching alternate unit records.  In doing so, the DTRA's 
search did not indicate that the veteran was present at 
Enewetak during any operation or post-operational period, 
(the latter defined for VA purposes as within 6 months after 
the official operational period and performing certain 
related duties).  38 C.F.R. § 3.309.  Furthermore, after a 
careful search of available dosimetry data, the DTRA was 
unable to find any record of radiation exposure for the 
veteran.  (See April 2004 letter from the DTRA.)  

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  The veteran has not submitted such evidence.

Since the veteran's diagnosed lung conditions are not a 
radiogenic disease as enumerated in the regulation or shown 
by competent scientific or medical evidence to have a causal 
relationship to exposure to ionizing radiation and in-service 
exposure to ionizing radiation has not been shown, service 
connection under 38 C.F.R. § 3.311 is not warranted.

Finally, the Board must consider whether the veteran's 
current lung disorders may be directly related to service.  
After consideration of all the evidence, the Board finds that 
entitlement to service connection on a direct basis is not 
warranted.  

As the service records are not available, there are no 
service medical records showing that the veteran was 
diagnosed to have any lung disorder in service.  Furthermore, 
the veteran has not claimed that his present lung problems 
began in service.  The earliest post-service medical evidence 
of any disorder of the lungs is a March 2003 VA chest x-ray 
report that showed left pleural thickening and diaphragmatic 
calcification.  A March 2002 VA chest x-ray report failed to 
show any acute cardiopulmonary process.   

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Given that the medical evidence fails to establish 
a diagnosis of any lung disorder for approximately 50 years 
after service, a continuity of symptomatology is not shown.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Furthermore, despite the veteran's consistent reports of 
exposure to radiation in service, no doctor has indicated 
that any of the veteran's lung disorders are related thereto.  
Rather the VA treatment records show that the pleural plaques 
are likely due to post-service asbestos exposure from when 
the veteran worked with the railroad, and his bronchiectasis 
is likely related to chronic aspiration due to the veteran's 
gastroesophageal reflux disease.  (See February 2005 VA 
Pulmonary Consult note.)

Thus, the preponderance of the evidence is against finding 
that any of the veteran's current lung disorders are related 
to any injury or disease incurred in service.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER 

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a lung disorder, 
including as a result of exposure to ionizing radiation, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


